—Judgment, Supreme Court, New York County (Sheldon Levy, J., at hearing; Dorothy Cropper, J., at plea and sentence), rendered April 21, 1997, convicting defendant of criminal possession of a weapon in the second degree, and sentencing him to a term of 2V2 to 5 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record. Accordingly, we agree with the hearing court’s finding that the information relayed to the police officers from the crime victim provided a sufficient predicate for the ensuing search of the car and trunk pursuant to the automobile exception (see, People v Belton, 55 NY2d 49). Moreover, the People established by clear and convincing evidence that defendant voluntarily consented to the search. Concur — Rosenberger, J. P., Williams, Tom, Mazzarelli and Buckley, JJ.